Bigelow, J.
The only error in this case was in the instructions given to the jury, and consisted in telling them that the defendant could not be considered a bailee for hire unless his compensation was for some certain benefit to himself, and that a mere contingent, uncertain and indirect benefit would not constitute such a consideration as was necessary to establish a contract of bailment for hire or reward. This was stating the proposition more broadly than the rules of law will warrant. A person becomes a bailee for hire when he takes property into his care .and custody for a compensation. The nature and amount of the compensation are immaterial. The law will not inquire into its sufficiency or the certainty of its being realized by the bailee. The real question is, Was the contract made for a consideration ? If so, then it was a locatum and not a depositum, and the defendants were liable for a want of ordinary care. The general rule, as to the consideration of a contract is well understood, and is the same in case of bailments as in all other contracts. The law does not undertake to determine the adequacy of a consideration. That is left to the parties, who are the sole judges of the benefits or advantages to be derived from their contracts. It is sufficient if the consideration be of some value, though slight, or of a nature which may enure to the benefit of the party making the promise. Haigh v. Brooks, 10 Ad. & El. 320, and 2 P. & Dav. 484. Lawrence v. McCalmont, 2 How. 452. Hubbard v. Coolidge, 1 Met. 92. Where such a consideration exists, a contract cannot be said to be a nudum pactum, nor a bailment a gratuitous undertaking.

Exceptions sustained.